Title: John Thaxter to Abigail Adams, 4 June 1785
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Haverhill 4th. June 1785
     
     I had a few days since the pleasure of your favor of the 20th. of March last. Your reproofs are always accompanied with so much delicacy, that the reproved forget the Censor in the Friend. I confess I have been strangely inattentive to my friends on your Side of the Atlantic, and that I am entitled to a large Share of their Remembrance. ’Tis but an indifferent Apology to say, that I seldom write unless upon business—yet it is nevertheless true. My Aversion to Letter writing has become almost invincible. My long Silence must be imputed to that Cause, not to premeditated design. My friends have the same Share of my Remembrance and affectionate Regards as ever, altho’ they have had but few epistolary Testimonies of the same on my part for a long time.
     Your Picture of the old World is an exact Resemblance, and just such an one as I expected from you, who must have seen and most sensibly felt the Difference between the two Countries in contrasting them. When a Nation has reduced to Cultivation the last Inch of its Soil, it has passed the Zenith of its Virtue. I contemplate with pleasure the vast Extent of our back Territory, and view it not only as a Mine of Wealth but a future Nursery of hardy and virtuous Citizens. Agriculture must be one of our Bulwarks. The more we cultivate our Lands, the more free and independent will be our Country. ’Tis an honorable Profession, and to him who reaps in peace the fruit of his Labor, an independent one, more exempt from dangerous Temptations and those fascinating Vices, which hold up in appearance a substantial good but in reality leave us a substantial Evil to combat with.
     You tell me not to expect a detail of politicks from your Pen. I was very sorry to find that Clause in your Letter, as I expected much useful Information with a few Cabinet Secrets accompanied with your ingenious Observations upon them. Let me intreat you, Madam, not to deprive me of such a Source of Happiness. I am much obliged however by the short detail you sent me. Mr. A. has a knotty perplexed Negotiation to go through before a Commercial Treaty is formed with England. I can hope every thing from his diplomatic Talents and Experience in Negotiation, but from my knowledge of his past sufferings and difficulties, from a consideration of the present temper of the English Nation; from the false friends and disguised Enemies that he must detect and will detect in every stage of his progress, I say, from a consideration of these matters, I cannot but feel for him most sensibly. It must be a work of time. The golden opportunity for this business is past. The Year 1783 opened the best prospect of a liberal Treaty. The English are now possessed of an Idea that we cannot do without them, and I confess our own Conduct has too much favoured and confirm’d such a Sentiment. We have verified their predictions, that all the Trade of America would return to its antient Channel after the peace. Indeed they courted it back by their large and long Credits, and some of them will find that the poverty of their Debtors will last much longer than the Credit of their Creditors, and of Course meet with disappointments, that they did not expect from what they supposed to be a masterpiece of policy. But they have done with Credits to this Country. For one I rejoice, and believe it will produce the best effects eventually. It will be a long time before our Merchants pay day comes. Their present Debts will remain for a very considerable time unpaid, not from a want of disposition, but from inability. We have swallowed their Bait and left the Hook bare. They have sent us their Luxuries, and we can remit nothing but ardent wishes for more with complaints of poverty and inability to pay for what we have already recieved. Our Importations have been a peaceable kind of privateering upon them, and will prove so in the end, if they don’t alter their System. They may laugh at and deride what they call our Miserable situation since our Seperation from them—but let them laugh that win. Time will shew whose Calamity is to be laughed at, and who are to mock when fear cometh.
     Whenever your Son returns, you may be assured, Madam, that Inclination and Duty will equally induce me to render him all that Assistance, and to furnish him with such Advice and Council, as may be in my power. His Genius and Application will ever secure the Attention and Advice of his Friends, and enable him to make a distinguished figure in whatever profession he engages in. I am persuaded, it is Mr. A.s Ambition, that he should study the Law, after spending some time at our University. It is natural for Parents to wish to see their Children distinguishing themselves in a profession in which they have shone with a peculiar Lustre. Children become more endeared to their Parents. It often reminds me of what Thomson says of the smiling Offspring of the happy pair—“and every day Soft as it rolls along, shews some new charm, The Father’s Lustre, and the Mother’s Bloom,” whenever I see a promising Youth. Parents renew their Age, and go through life as it were a second time in that of their Children.
     This is certainly the best Country for our own Youth to be educated in. I have no very exalted Opinion of foreign Schools, Acadamies, or Universities or whatever other name they are called, for the Education of American Youth. They advertise with great Pomposity, and promise to teach every thing, while few of their Scholars learn any thing of Consequence. Fidling, Dancing, Fencing and Horsemanship are the Accomplishments of a fine Gentleman, but are not the substantial benefits for which our Youth ought to be sent to Schools and Universities. They engross too much time, are too captivating and too consonant to the Volatility of Youth and the Warmth and Activity of that age period to be so much indulged in this Country as in the old World.
     The Words, “I will go to Holland and see if I cannot make America less dependent upon France,” I very well remember, as you suppose. It is sound Doctrine, and has stood the Test in more Instances than one. It was founded in a most laudable Ambition and supported with as much Ability as Integrity. It was genuine Policy, as it is increased our Reputation at the same time that it divided a Dependence that one Power wished to engross. It demonstrated to all Europe, that altho’ America might boast of one Philosopher who could guide the Thunder bolts and disarm the winged Lightning of their fatal shafts, yet could She exult in another, who atchieved more noble exploits still, one who had softened and conquered the prejudices and guided the temper of a whole Nation, and counteracted the plots of a second two more. You will readily perceive, that I allude to the Treaty with Holland, and to the Opposition of two great Nations. I shall ever reflect with pleasure upon the progress and close of that Negotiation, and that all the plots, difficulties, Objections, dissuasives and even threats that were conjured up by open and disguised enemies to thwart and obstruct it, were eventually counteracted in the formation of a liberal Treaty. I saw and felt so much, that I could not but rejoice at the disappointment of some Enemies. And tho’ we are forbid to rejoice when our Enemy falleth, yet there is no Law against it when his devices are confounded, or at least in acquiesing in the determinations of Providence.
     You have forbid Courts, Writs and females to rival me in your Regards. You except a Wife—a solemn Exception. As it does not apply to me, nor never will I believe, there will be no necessity for that Exception. You tell me not to be alarmed at the Word, “Wife.” The Idea makes me shudder. Courtship in this place is systematic. It begins with Attentions, then follows Addresses which is succeeded by Courtship and Matrimony. I am only in the first stage of this Labyrinth, and if all Accounts are true, I have made a rapid progress—but common fame is a common Liar. I am slow of belief in these matters. Confidence is of slow growth in a Batchelors bosom. I die daily unto the Sin of Courtship, and am more and more alive unto the righteousness of a single life. But still I am no Enemy to the fair Sex. I cannot live without a female friend—there however I must stop. I dare not “soothe the Ear with more than friendship.” To mention “Love’s suspected name” would “startle” me, if not one of the fair. I am so ignorant of the mode of proceeding in these matters, that I am persuaded I should faulter, stammer, stutter and never give Utterance to that dreadful Word Love. I don’t think I am faint hearted, and yet there is something in the popping of the question so called, that strikes me with more terror, than addressing a large Assembly. What is the Reason of it? I wish I knew of a good Receipt to fortify the Heart. If I was sufficiently bold, I cannot say what would take place shortly. You will think by all this, that I would be serious if I could. Be not decieved. I am at a great remove from Matrimony, I assure you. But of this enough.
     You will please to remember me very affectionately to Amelia. I esteem her sincerely, tho’ She thinks I have forgotten her. She judges me too hard.
     With unfeigned Respect, I am, Madam, your most humble Servt.
     
      JT
     
    